UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-6863


UNITED STATES OF AMERICA,

                Petitioner - Appellee,

          v.

JOHN SELLERS,

                Respondent - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (5:00-hc-00567-BR)


Submitted:   November 26, 2013            Decided:   December 10, 2013


Before NIEMEYER, KING, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Joseph Bart
Gilbert, Assistant Federal Public Defender, Raleigh, North
Carolina, for Appellant.      Thomas G. Walker, United States
Attorney, Jennifer P. May-Parker, Jennifer D. Dannels, Assistant
United States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            John     Sellers      appeals     the        district     court’s    order

finding that he violated the terms of his conditional release

pursuant to 18 U.S.C. § 4246(e) (2012), and recommitting him for

treatment    of    his   mental    disease.      Sellers       contends      that    the

court failed to find facts sufficient to support its conclusion

that his continued release posed a risk to persons or property.

We affirm.

            When     a    district    court         is     asked     to     revoke    an

individual’s conditional release, it must hold a hearing to

     determine whether the [individual in question] should
     be remanded to a suitable facility on the ground that,
     in light of his failure to comply with the prescribed
     regimen of medical, psychiatric, or psychological care
     or treatment, his continued release would create a
     substantial risk of bodily injury to another person or
     serious damage to property of another.

18 U.S.C. § 4246(f) (2012).            Accordingly, a district court may

revoke    conditional       release     upon        two      findings:       “that the

individual failed to comply with his treatment regimen and that

his continued release would create a substantial risk of bodily

injury to another.”         United States v. Mitchell, 709 F.3d 436,

443 & n.17 (8th Cir. 2013).

            Generally, a district court’s findings of fact under

18 U.S.C. § 4246(f), including an individual’s risk to other

persons   or   property,     are    reviewed    for       clear     error   while    its

legal conclusions are reviewed de novo.                    See id.; United States

                                        2
v. Woods, 995 F.2d 894, 895-96 (9th Cir. 1993); see also United

States v. Cox, 964 F.2d 1431, 1433 (4th Cir. 1992) (indicating

similar standard in review of denial of unconditional release).

However, because Sellers failed to raise any relevant objection,

we   review     for   plain       error.          See   Fed.   R.   Crim.    P.    52(b);

Henderson v. United States, 133 S. Ct. 1121, 1124–25 (2013);

United States v. Olano, 507 U.S. 725, 732 (1993).                          To establish

plain error, Sellers must show: (1) there was error; (2) the

error    was    plain;    and     (3)   the   error      affected    his    substantial

rights.    Id.

               Although     the    district         court’s    explanation        of   its

reasoning was brief, Sellers’ admitted, repeated violations of

the conditions of his release, elucidated by the balance of the

record,    adequately        supported        the       conclusion    that     Sellers’

continued release would pose a sufficient risk to other persons

or   property.        See       Mitchell, 709 F.3d   at   443    (considering

probation officer’s report attached to government’s motion for

revocation       of   conditional        release        when   determining        whether

district       court’s    factual       findings        were   clearly      erroneous).

Sellers’ mental health records indicated that he had a history

of violence, was an alcoholic, and was initially incarcerated

for illegal possession of a firearm in a Central Intelligence

Agency     installation.                Despite         his    alcoholism,        Sellers

demonstrated an unwillingness to abstain from alcohol, resulting

                                              3
in   his    arrest.           Less     than    a      year     later,    Sellers’     mental

condition exhibited a precipitous decline, and Sellers refused

to take increased medication to control his worsening delusions—

delusions that caused Sellers to behave irrationally and become

aggressive toward his family members and strangers.                                  Sellers

also failed to maintain appropriate contact with his probation

officer.

               Accordingly,          we    conclude       that     Sellers’     threat    to

others was clearly exhibited by his willingness to engage in

risky,     noncompliant          behavior,        such    as     consuming    alcohol    and

refusing medication.             That threat was made all the more concrete

by     Sellers’           documented       history       of    violence       and    weapons

possession          and    the   fact      that       Sellers’    delusions     of    unjust

persecution were causing him to exhibit aggression toward his

family and those in his immediate community, individuals who

quite plausibly could be harmed by Sellers.                             See United States

v. Sahhar, 917 F.2d 1197, 1207 (9th Cir. 1990) (“[A] finding of

‘substantial risk’ under [§] 4246 may be based on any activity

that evinces a genuine possibility of future harm to persons or

property.”); see also United States v. Williams, 299 F.3d 673,

677-78 (8th Cir. 2002) (finding of substantial risk supported by

evidence       of    delusions       and    refusal       to     participate    in   mental

health assessment); United States v. Ecker, 30 F.3d 966, 970

(8th    Cir.    1994)        (finding      actual      violent     conduct,    threatening

                                                  4
letters, history of drug abuse, weapons possession, and failure

to   take   prescribed      medication       supported   finding     of    probable

dangerousness).

            We      therefore     conclude      that     the     district       court

committed     no    error—plain     or   otherwise—in          revoking    Sellers’

conditional release, and we affirm the district court’s order.

We   dispense      with   oral   argument     because    the    facts     and   legal

contentions      are   adequately    presented     in    the    materials       before

this court and argument would not aid the decisional process.



                                                                           AFFIRMED




                                         5